Citation Nr: 9912044	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-13 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than December 31, 
1997, for the award of special monthly compensation based 
upon the loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to April 
1946.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a June 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which granted entitlement to service 
connection for left testicular atrophy, and assigned a 
noncompensable disability evaluation effective December 31, 
1997.  Special monthly compensation based upon the loss of 
use of a creative organ was assigned, effective that same 
date.  The June 1998 rating decision also granted entitlement 
to a permanent and total disability evaluation for pension 
purposes.

By a rating decision dated in August 1998, the RO denied 
entitlement to an earlier effective date for the grant of 
special monthly compensation for the loss of use of a 
creative organ.

In his VA Form 9 substantive appeal, received in August 1998, 
the veteran requested a Travel Board hearing in either Quincy 
or Springfield, Illinois.  The RO informed the veteran in 
that same month that such hearings were not held in those 
locations, but were held in Chicago, Illinois, Des Moines, 
Iowa, or St. Louis, Missouri.  In September 1998, the veteran 
submitted a statement wherein he indicated that he could not 
attend a Travel Board hearing in any of those locations, and 
that he wished his claims file to be transferred to the BVA 
for disposition.  Hence, the case is before the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran's service medical records show a diagnosis of 
orchitis of the left testicle in March 1944.

2.  The veteran initially filed a claim for loss of use of 
the left testicle with the RO on December 31, 1997.

3.  A May 1998 VA genitourinary examination diagnosed left 
testicular atrophy, secondary to in-service mumps.


CONCLUSION OF LAW

The criteria for an effective date prior to December 31, 
1997, for a grant of entitlement to special monthly 
compensation for the loss of use of a creative organ, have 
not been met.  38 U.S.C.A. §§ 1114(k), 5107(a), 5110(a) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the evidence of record reveals that on December 31, 
1997, a statement was received from the veteran that while he 
was stationed in the United States Navy in Melville, Rhode 
Island, he developed the mumps and was confined to sick bay 
for a period of time.  He reported that "[m]y left 
[t]esticle was damaged and I lost the use of it during my 
stay in the [s]ick [b]ay.  It litterly [sic] dried up.  It 
never caused me any disconfort [sic] at the immediate time, 
but over the years it has caused me pain and suffering."

The veteran submitted a second statement in April 1998, 
wherein he stated that in approximately 1944, after he had 
developed the mumps, his left testicle had swollen to the 
size of a medium grapefruit following exercise activities.  
He reported that he had suffered from pain and suffering in 
his left testicle over the years upon exerting himself at 
work.  The veteran also reported that he was treated by two 
different private physicians for left testicle pain in 1956 
and 1960, but that both physicians were dead and their 
offices had closed.

Later in April 1998, the veteran submitted a third statement.  
He concluded that he should have been awarded a disability 
pension upon his discharge in April 1946.

The veteran's service medical records were received in May 
1998.  These show that the veteran complained of a sore left 
testicle in March 1944.  He was diagnosed with orchitis.  The 
records, including the April 1946 discharge examination, are 
silent as to mumps.

The veteran was afforded a VA genitourinary examination in 
May 1998.  His service medical records were reviewed.  He 
complained of a constant, dull pain in the left testicular 
area, but no other complications.  The diagnosis was left 
testicular atrophy, secondary to in-service mumps.

As noted, in its June 1998 rating decision, the RO granted 
entitlement to special monthly compensation for the loss of 
use of a creative organ, effective December 31, 1997.

The veteran contends that he is entitled to special monthly 
compensation for loss of use of the left testicle either in 
March 1944 (the time of his orchitis), or in April 1946 (the 
time of his discharge from active service).  He states that 
at the time of his discharge, he inquired as to a possible 
pension for the loss of use of a creative organ, but the 
officer to whom he spoke did not later contact him.

38 U.S.C.A. § 5110(a) provides:

Unless specifically provided otherwise in 
this chapter, the effective date of an 
award based on an original claim, a claim 
reopened after final adjudication, or a 
claim for increase, of compensation, 
dependency and indemnity compensation, or 
pension, shall be fixed in accordance 
with the facts found, but not earlier 
than the date of receipt of application 
therefor.

Review of the claims file clearly reveals that the veteran 
initially filed for entitlement to special monthly 
compensation for the loss of use of a creative organ on 
December 31, 1997, which was the effective date assigned by 
the RO.  Hence, entitlement to an earlier effective date is 
not warranted.  The Board observes that in cases such as 
this, "where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or lack of 
entitlement under the law."  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

An effective date prior to December 31, 1997, for special 
monthly compensation for the loss of use of a creative organ, 
is denied.





		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals



 

